NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MARGARET STEWART a/k/a             )
MARGARET ROSE STEWART,             )
                                   )
            Appellant,             )
                                   )
v.                                 )                Case No. 2D18-2120
                                   )
CIT BANK, N.A. f/k/a ONEWEST       )
BANK, N.A.,                        )
                                   )
            Appellee.              )
___________________________________)

Opinion filed January 23, 2019.

Appeal from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Margaret Stewart, pro se Appellant.

Brandon S. Vesely, and Shannon T. Sinai
(substituted as counsel of record) of
Albertelli Law, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.